Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 04/19/21.  The applicant argument regarding Tunnell et al. is not persuasive; therefore, all the rejections based on Tunnell et al. is retained and repeated for the following reasons.

Summary of claims

Claims 1-16 are pending.

Claims 1-16 are rejected.

Claim Rejections - 35 USC § 102  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tunnell et al. (US Pub. 2016/0104151).

As to claims 1 and 6 the prior art teach an infrared intelligent control wireless charging bracket, wherein, the bracket comprises a housing, the housing is provided with a front panel and a rear panel, the housing defines a cavity inside, each side of an upper end of the housing is provided with a clamping arm for clamping a mobile phone, one of clamping arms is provided with an infrared emitting module, the other clamping arm is provided with an infrared receiving module at a corresponding position thereon, a lower end of the housing is defined with a supporting member for supporting the mobile phone, a second baffle plate is defined on an upper portion of the supporting member, a gap is defined between the second baffle plate and the front panel, and the gap is configured to place the mobile phone (see fig 1-6 paragraph 0054-0067 and background; especially, Tunnell et al. teacha  housing, the housing is provided 

the front panel is a planar structure (see fig 1-7 paragraph 0064-0069; especially, Tunnell et al. teach the front panel is a planar structure as fig 1-7 paragraph 0065-0068); 

a touch switch is provided on the lower left side of the front panel of the housing (see fig 1-9 paragraph 0067-0074; especially, Tunnell et al. teach a touch switch is provided on the lower left side of the front panel of the housing as fig 1-9 paragraph 0068-0073); 

the cavity of the housing is defined with a clamping mechanism module, a wireless charging module, and a main controller, the main controller is electrically connected with the clamping mechanism module, the wireless charging module, the infrared emitting module, the infrared receiving module and the touch switch, respectively (see fig 1-13 paragraph 0055-0062 and 0082-0092 and summary; especially, Tunnell et al. teach the cavity of the housing is defined with a clamping mechanism module, a wireless charging module, and a main controller, 

As to claims 2 and 9 the prior art teach wherein, the clamping arm comprises a bottom plate and a block connected to the end of the bottom plate away from the housing, the inner side of the block is defined with a first baffle plate, a gap is defined between the first baffle plate and the bottom plate, and the gap is configured to place the mobile phone, the other end of the bottom plate is located in the cavity of the housing, and is connected with a compression spring or an elastic member (see fig 1-6 paragraph 0053-0070 and background).

As to claim 3 the prior art teach wherein, the clamping mechanism module is configured to control opening and retraction of the clamping arm (see fig 1-8 paragraph 0060-0075).

As to claim 4 the prior art teaches wherein, the main controller is configured to control and manage the whole system (see fig 10-18 paragraph 0090-0098).

As to claim 5 the prior art teaches wherein, the infrared emitting module is configured to emit infrared signal, the infrared receiving module is configured to receive the infrared signal emitted by the infrared emitting module, the infrared emitting module and the infrared receiving module cooperate with each other (see fig 16-24 and 0105-0120 and summary).

As to claim 7 the prior art teaches further comprising a wireless charging module electrically connected with the main controller and configured to charge the mobile phone when the mobile phone is placed on the bracket, and the main controller is further configured to control the wireless charging module to charge the mobile phone (see fig 1-13 paragraph 0085-0094 and summary).

As to claim 8 the prior art teaches further comprising a touch switch provided on the front panel of the housing and electrically connected with the main controller; wherein: the main controller is further configured to receive signals from the touch switch when the touch switch is touched by a user, and sending an instruction to the clamping mechanism module to control the clamping arms to loosen and return to a standby status (see fig 1-13 paragraph 0090-0096).

As to claim 10 the prior art teaches wherein the infrared emitting module is provided inside the block of the one of the clamping arms, and the infrared receiving module is provided inside the block of the other of the clamping arms (see fig 1-6 paragraph 0065-0073).

As to claim 11 the prior art teaches wherein open holes are defined on blocks of the clamping arms correspondingly to pass the infrared signals from the infrared emitting module and ensure the infrared signals to be received by the infrared receiving module (see fig 1-6 paragraph 0070-0075 and background).

As to claim 12 the prior art teaches wherein the clamping arms are opening when being in a standby status (see fig 1-6 paragraph 0050-0060).

As to claim 13 the prior art teaches further comprising a fixing device for supporting and fixing the housing, wherein the fixing device comprises a suction cup assembly for fixing the fixing device, and a connection assembly disposed on the suction cup assembly for connecting with the housing, and the connection assembly is fixed on an outer side of the rear panel of the housing (see fig 1-13 paragraph 0097-0104).
 
As to claim 14 the prior art teaches comprising: sending the signals, by the infrared receiving module, to the main controller when failing to receive the infrared signals emitted from the infrared emitting module due to the mobile phone being placed on the front panel of the housing for charging (see fig 1-13 paragraph 0080-0090); sending the instruction, by the main controller, to the clamping mechanism module for controlling the clamping arms to clamp the mobile phone (see fig 1-13 paragraph 0088-0096).
 
As to claim 15 the prior art teaches wherein the infrared intelligent control wireless charging bracket further comprises a wireless charging module electrically connected with the main controller, the charging method further comprises (see fig 1-13 paragraph 0095-102 and summary): charging the mobile phone by the wireless charging module when the mobile phone is placed on the infrared intelligent control wireless charging bracket (see fig 1-13 paragraph 100-107 and summary).

As to claim 16 the prior art teaches further comprising: receiving signals from a touch switch provided on the front panel of the housing, by the main controller, when the touch switch is touched by a user for taking out the mobile phone (see fig 1-13 paragraph 0105-0110); and sending an instruction, by the main controller, to the clamping mechanism module for controlling the clamping arms to loosen and return to a standby status after the mobile phone is taken out (see fig 1-13 paragraph 0108-0115).






Remarks

Applicant’s response and remarks filed on 04/19/21 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Tunnell et al. do not describe “a housing, the housing is provided with a front panel and a rear panel, the housing defines a cavity inside, each side of an upper end of the housing is provided with a clamping arm for clamping a mobile phone, one of 

Applicant contends that Tunnell et al. do not describe “the front panel is a planar structure” probes as claimed, Examiner respectfully disagrees.   The prior art Tunnell et al. (US Pub. 2016/0104151) do teach the front panel is a planar structure (see fig 1-7 paragraph 0064-0069; especially, Tunnell et al. teach the front panel is a planar structure as fig 1-7 paragraph 0065-0068).

Applicant contends that Tunnell et al. do not describe “a touch switch is provided on the lower left side of the front panel of the housing” probes as claimed, Examiner respectfully disagrees.   The prior art Tunnell et al. (US Pub. 2016/0104151) do teach a touch switch is provided on the lower left side of the front panel of the housing (see fig 1-9 paragraph 0067-0074; especially, Tunnell et al. teach a touch switch is provided on the lower left side of the front panel of the housing as fig 1-9 paragraph 0068-0073).

Applicant contends that Tunnell et al. do not describe “the cavity of the housing is defined with a clamping mechanism module, a wireless charging module, and a main controller, the main controller is electrically connected with the clamping mechanism module, the wireless charging module, the infrared emitting module, the infrared receiving module and the touch switch, respectively” probes as claimed, Examiner respectfully disagrees.   The prior art Tunnell et al. (US Pub. 2016/0104151) do teach the cavity of the housing is defined with a clamping mechanism module, a wireless charging module, and a main controller, the main controller is electrically connected with the clamping mechanism module, the wireless charging module, the infrared emitting module, the infrared receiving module and the touch switch, respectively (see fig 1-13 paragraph 0055-0062 and 0082-0092 and summary; especially, Tunnell et al. teach the cavity of the housing is defined with a clamping mechanism module, a wireless charging module, and a main controller, the main controller is electrically connected with the clamping mechanism module, the wireless charging module, the infrared emitting module, the infrared receiving module and the touch switch, respectively as fig 1-13 paragraph 0056-0061 and 0083-0090 and summary).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571-272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BINH C TAT/Primary Examiner, Art Unit 2851